DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments have overcome the rejections under 112(b) and they have withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the limitation “rotation angles of the first to fourth discharge vane sets have different ranges” is referring to the angles of the upper and lower discharge vanes within each discharge vane set as being different from each other or if it is referring to each angle group as being different from each other. In applying art the limitation has been interpreted as referring to the upper and lower discharge vanes as having different angles. This is consistent with applicant’s disclosure (see Figure 2).
Claims 2-10 depend upon claim 1 and therefore are also indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomohito et al. (US 2018/0038613 A1).
Regarding claim 1, Tomahito discloses a ceiling type air conditioner comprising a panel (see Tomahito P)  located on a ceiling surface and outlets (Tomahito X2) formed to correspond to four sides of the panel (see Tomahito figure 1), and first to fourth discharge vane sets (10B and 20B), each vane set comprising an upper discharge vane (Tomahito 20B) and a lower discharge vane (Tomahito 10B) located below the upper discharge vane and rotating with the upper vane (Tomahito [0125]). The vane sets are controlled to perform a first operation in which the first discharge vane rotates to a first angle group (Tomahito open position Y see Figure 7), second discharge vane rotates to a second angle group (Tomahito open position Y see Figure 7), a third discharge vane rotates to a third angle group (Tomahito open position Y see Figure 7), and a fourth discharge vane rotates to a fourth angle group (Tomahito open position Y see Figure 7). Examiner notes the claim language has not specified if vanes are oscillating within an angle group or rotating to a position. Therefore, art has been applied where discharge vanes rotate to a fixed position. Examiner further notes that since the limitation concerning rotating angles having different ranges has been interpreted as referring to the upper and lower vanes .
Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 4-6 recite limitation that clarify the angle groups are referring to rotation of a vane set and not the individual upper and lower vanes distinguishing over the current prior art. Claim 3 recites set time that distinguishes over the current prior art where no reference to time duration of operations are made. Claims 7-10 recite angle ranges for the angle groups that are not taught by the prior art of record. Claims 11-15 recite limitations concerning rotation angle that require each angle group to be different distinguishing over the current prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2019/0219277 A1), Yasutomi (US 2015/0087219 A1), Jeong (US 2015/0211756 A1), and Yasutomi (US 2015/0153063 A1) each disclose an air conditioner comprising upper and lower discharge vanes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/               Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762